Citation Nr: 9926338	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 and from June 1991 to September 1992.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the above-noted 
claim.  

The case was previously before the Board in March 1998, when 
it was remanded to schedule the veteran for a hearing before 
a Member of the Board.  In May 1999, a hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999).  

The veteran has also claimed entitlement to service 
connection for a jaw/dental disorder.  This claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action.


REMAND

Additional development is warranted prior to adjudication of 
the veteran's claim.  The RO requested the veteran's complete 
service medical records from the National Personnel Records 
Center (NPRC) in March 1994.  The NPRC responded in September 
1994 that the veteran was assigned to a National Guard unit 
and that an inquiry for her records should be made at her 
unit of assignment.  This was not accomplished.  The veteran 
has testified that she was a member of the National Guard 
until November or December 1994, and it is possible that her 
complete records have now been transferred to the NPRC.  On 
remand, the RO should make arrangements to obtain the 
veteran's complete service medical records.  Complete 
verification of the dates of the veteran's military service, 
as well as the type of service during each period of 
enlistment, should also be obtained.

In May 1999, the veteran testified that she was recently 
treated for a sinus condition at the North Little Rock, 
Arkansas, VA Medical Center (VAMC) in 1998 and 1999.  The RO 
should also obtain these records on remand.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered). 

An additional VA medical opinion concerning the presence of a 
chronic sinus disorder and the date of onset of any current 
sinus disorder(s) would also be helpful.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  Diseases 
of allergic etiology . . . . may not be disposed of routinely 
for compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  
38 C.F.R. § 3.380 (1998).

Accordingly, while the Board sincerely regrets the delay, 
this claim is REMANDED for the following:

1.  Contact the Adjutant General of the 
Arkansas National Guard, and any other 
indicated agency, and request copies of 
the veteran's complete service medical 
records, to include and all periods of 
National Guard/reserve duty and all 
entrance and separation physicals.  If 
the veteran is no longer an active member 
of the Arkansas National Guard, her 
records should again be requested from 
the NPRC, as medical records are 
transferred to the NPRC after retirement 
or complete separation.

2.  Complete verification of the dates of 
the veteran's military service, as well 
as the type of service during each period 
of enlistment, i.e., whether it was 
active duty, active duty for training or 
inactive duty training, should also be 
obtained.  All periods of active duty for 
training or inactive duty training should 
be separately noted.  

3.  Request that the veteran provide a 
list of those who have treated her for any 
sinus disorder since 1996.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
the North Little Rock, Arkansas, VAMC. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and her representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1998).

4.  Afford the veteran a VA medical 
examination by an appropriate examiner in 
order to ascertain whether or not the 
veteran has a chronic sinus disorder and, 
if so, the date of onset of any such 
disorder(s).  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service 
medical records.  All tests deemed 
necessary by the examiner are to be 
performed.  

The examiner is asked to provide accurate 
diagnoses of all current sinus disorders 
the veteran has, i.e., rhinitis, 
sinusitis, etc., and determine the date 
of onset of all such disorders.   

Based on the findings upon examination 
and a review of all the evidence in the 
claims file, the examiner should provide 
answers to the following:

a.  What is the probability that any 
current sinus disorder(s) had its onset 
prior to November 15, 1990, or between 
May 30, 1991, and June 14, 1991?  

b.  If any sinus disorder(s) was manifest 
prior to November 15, 1990, or between May 
30, 1991, and June 14, 1991, did it 
undergo a permanent increase in severity 
during active service from November 1990 
to May 1991 or from June 1991 to September 
1992, and, if so, is it indisputable that 
any increase in severity was attributable 
to the natural progress of the disease?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the examiner 
is only able to theorize or speculate on a 
given matter, the examiner should so 
state.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
her representative a supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the December 1996 
statement of the case.  Allow an 
appropriate period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


